TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 10, 2013



                                      NO. 03-12-00580-CV


      Francisco Ivarra, Rebecca Lugo, Juan Villareal, Neal Zabicki, Anahli Vasquez,
                 Willie Galvan, Helen Galvan, and Lee Rivas, Appellants

                                                 v.

 American GI Forum of the United States, Inc.; Gilberto Rodriguez; Antonio G. Morales
                           and Paul Herrera, Appellees




      APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
DISMISSED FOR WANT OF JURISDICTION -- OPINION BY CHIEF JUSTICE JONES




THIS CAUSE having this day come on to be considered, and the Court being of the opinion that

it is without jurisdiction of the cause and that the appeal should therefore be dismissed for want

of jurisdiction: IT IS ACCORDINGLY considered, adjudged and ordered that the appeal is

dismissed for want of jurisdiction. It is FURTHER ordered that the appellants pay all costs

relating to this appeal, both in this Court and the court below; and that this decision be certified

below for observance.